               Case 1:19-mc-51081-TLL ECF No. 21, PageID.278 Filed 09/13/19 Page 1 of 3

                                                                            AUSA:          Anca Pop                           Telephone: (989) 895-5712
 A093 (Rev. 11/13) Search and Seizure Warrant                    Special Agent:            Bryan Butler                       Telephone: (989) 892-6525


                                           UNITED STATES DISTRICT COURT                                                                      Filed: 09/13/2019
                                                                         for the                                                            Time: 10:24:27 am
                                                               Eastern District of Michigan                                                  U.S. District Court

                  In the Matter of the Search of                                )                                                         Eastern District of MI
              (Briefly describe the property to be searched                     )                                                                     Bay City
               or identify the person by name and address)                      )       Case No.   l:19-mc-51081-4
      2150 M-61, BENTLEY, MICIDGAN                                              )                  Judge: Ludington, Thomas L.
                                                                                )
                                                                                                   Filed: 07-24-2019
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the ___      Eastern            District of            Michigan
(identify the person or describe the property to be searched and give its location):
                                                                                                           I hereby certify th at the foregoing is a certified copy
Attachment A                                                                                               of the original on file in this office.
                                                                                                           Clerk, U.S. District Court
                                                                                                           Eastern District of Michigan

                                                                                                           By: s/ Kristen Castaneda
                                                                                                               Deputy

        I find that the affidavit(s ), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                               August 7, 2019                            (notto exceed 14 days)
      liJ in the daytime 6:00 am. to 10:00 p.m. D at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by Jaw and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                                      (United States Magistrate Judge)

      D  Pursuant to 18 U.S.C. § 3103a(b), I find that.immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate box)
     LJ for _ _ days (not to exceed 30)           D
                                               until, the facts justifying, the later specific date of


Date and time issued:          July 24 2019        11:02 am __       _                     ~~                  Judge 's signature


City and state:      Bay City, Michigan                                                Patricia T. Morns                 U.S. Magistrate Judge
                                                                                                            Printed name and title
                Case 1:19-mc-51081-TLL ECF No. 21, PageID.279 Filed 09/13/19 Page 2 of 3


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                               Return
Case No. :                            Date and time warrant executed:                   Copy of warrant and inventory left witlt:- c: I
 / . IC( -/YI<- -$1031-l(                  7/ J /, 'f        a J S:o ·     11,'1           R•."S. i ,k" , <- - J-l-(./)1.1..   4t-   s. . \..e :2. <)   _,( 1,, ,~   "",'h
Inventory made in the presence of : \J ,i..              VN •~   (k-•<~J
                                                          ~JN"l'f\    cC::/::11-('_
Inventorv of the property taken and name of any person(s) seized:


                                                    )
                                                         ee.




                                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:   9/'ll l '1                                                       _____G;!l ~                                            "'~
                                                                              rs ta, v ,~        H~ -; .;[><!, ,·&,, 41 ~-t_ _____ _
                                                                                                     Printed name and title
             Case 1:19-mc-51081-TLL ECF No. 21, PageID.280 Filed 09/13/19 Page 3 of 3

FD-597 (Rev 8-11-94)                                                                                                       Pate _ _  )~_of     \




       On (date)   _Ji. . Vt_;-,""-#-~-1.__
                          ...            -------------                                                                     item(s) listed below were:
                                                                                                                           D Received From
                                                                                                                           D     Retµrned To
                                                                                                                           O , _ ~~iea~ed To
                                                                                                                          ~e1zed
  - (Name )?.  ..
           ~titi.v\              ?.,.,. ...d.;\ · ~
                                 ~er:Y ~~

   (Street Aqqre~s)       'list,          M;. :cpz , ~~o/ >MI
   (City)---------------:---------'--------------,,-------



   Descriptiop. of Jte~(s): 'W1'3'j,j;;.\'lta':i()'i:c::6,\ ,;., _;,:fS ~$-),· !'K@n O:f:2,_l./*1«11/ ~,t

       '6~,2V\.        2'o:v-::t1:c;fJ:.
                             -
                           ' '     . ..         . . . - -,.
                                    .. :'\)c~..cie,;;,m·r'.;,j;:;.s,
                                                          .
                                                                                      Si·1rscst'.lrh1 c-c • 4rk:tn    f:brol:




                                                                                                              ~   .




                                                      .       _·;<;,.,_ '._ -_ .. ,

    Re.cei:v~g. Bx:                                                        . . ..,
